This is a companion case to that of Ben Gordon,120 Tex. Crim. 602, 48 S.W.2d 629, in which a motion for rehearing has this day been overruled. In the present case the indictment alleges the theft of turkeys from Bill Lightner. However, the identical question is presented in this case as to the refusal of continuance for the witness Riptoe as was discussed in Gordon's case. Process was issued on May 1st, directing the witness to appear on May 4th. It was served May 3rd. The case was not called for trial until May 9th. The application for continuance fails to show whether witness was present on May 4th, in obedience to served process. If he was not, diligence would demand additional process. (See same authorities cited in the opinion on rehearing in Gordon's case.)
Appellant complains in his motion for rehearing that we did not discuss specifically bill of exception No. 2, in which complaint is brought forward at an answer made on cross-examination by the witness Lightner, who was the owner of the alleged stolen turkeys. The bill recites that on direct examination Lightner claimed to have identified the turkeys by certain marks and on cross-examination was asked, "Would you know those turkeys independent of the marks?" The witness replied, "I think I would, just like you would, or anybody else." The bill recites that the answer was objected to because it was not responsive to the question, and involved an opinion of the witness; it further recites that the court refused a request to withdraw the answer from the jury. We do not see how serious harm could have resulted to appellant from the answer made. We also observe that a part of the reply was responsive to the question. In requesting the court to withdraw the answer that part claimed to be not responsive was not pointed out. The request was to withdraw the entire answer. In refusing this there was no error. Furthermore, *Page 629 
we observe in the statement of facts that before the answer complained of was given Lightner had testified as follows: "The way that I claim to identify the turkeys, one had a toe off, and the other did not have any marks on it at all, except that she had some scaly legs. * * * That was the method and mode of identification. As to whether that was all the mode; it is just like your horse that you would know. You would know a turkey just like you would know your cow. There was not anything else except those marks that I had to identify them by; and the fact that I knew the scaly leg, and I would naturally know the turkeys just like I would a cow or a calf."
The above quoted testimony seems to have been given by Lightner without objection.
A similar complaint is made in bill of exception No. 3 that another reply of the witness Lightner was not responsive to the question, that the court declined to withdraw it from the jury. This bill is in the same condition as bill number two in that a part of the answer was responsive. That part which was thought to be not responsive was not segregated in the request to withdraw. We can not regard that part of the answer claimed not to have been in response to the question as nearly so serious as urged by appellant.
The other questions presented in appellant's motion seems to present no matters calling for further discussion.
The motion for rehearing is overruled.
Overruled.